Title: From George Washington to John Carlyle, 21 October 1755
From: Washington, George
To: Carlyle, John



To Major John Carlyle.
[Winchester, 21 October 1755]

I have sent two Waggons for the remainder of the Clothing, which I desire you will immediately dispatch, as I except it here by the 30th—If the two Waggons should be more than sufficient for bringing the Clothes, the Loads must be made up with Provision, or any other necessaries you think we want. &c.

G:W.
Winchester: October 21st 1755.    

